Citation Nr: 0706874	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-16 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hypertension, on a 
direct or secondary basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from October 1944 to June 1946 
and from January to February 1947.

This appeal is from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
named above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A June 2004 private medical report of record states a 
diagnosis of 'Partial expression of Post Traumatic Stress 
Disorder, chronic or delayed."  The report amounts to 
competent medical evidence of persistent or recurrent 
symptoms of disability.  38 C.F.R. § 3.159(c)(4)(i)(A) 
(2006).

The veteran's June 2004 statement in support of his PTSD 
claim reported "eye contact of ships being blown up all 
around us while unloading supplies on the beach."  Other 
statements seem to make vague reference to the loss of 
friends (R.N. and D., named on statement dated September 28, 
2004) aboard a ship that sank while he was ashore, which he 
was supposed to be on.  The veteran is not articulate in 
reporting the events to which he attributes PTSD.  He did not 
complete the PTSD questionnaire VA provided him.

Nonetheless, there is sufficient information available to 
enable further effort to assist him to verify stressors.  
Specifically, the Navy personnel records obtained thus far 
show the veteran transferred to Waipio Amphibious Operations 
Base, Landing Craft School, Pacific, on April 2, 1945.  On 
April 21, 1945, he was received aboard USS LCT (6) Group 103.  
On May 16, 1945, he reported aboard USS LST 1102 for 
temporary duty and transportation to be terminated upon 
launching of LCT (6) 1294.  The veteran's temporary duty and 
transportation was completed on July 4, 1945, when he was 
received aboard USS LCT (6) Group 103.

Taking judicial notice of a fact not subject to reasonable 
dispute, see McCreary v. Nicholson, 19 Vet. App. 324, 327 
(2005) (providing for judicial notice), U.S. ground troops 
landed on Okinawa on April 1, 1945, and fighting was declared 
ended on July 2, 1945.  Roy E. Appleman, James M. Burns, 
Russell A. Gugeler, and John Stevens United States Army in 
World War II The War in the Pacific Okinawa: The Last Battle, 
68-69, 473 (Center of Military History, United States Army 
Washington, D.C. (2000)) http://www.army.mil/cmh-
pg/books/wwii/okinawa/index.htm.  

Given the veteran's testimony, personnel records and the 
history of the Battle of Okinawa, the events he asserts 
caused PTSD can only have happened between April 21, 1945, 
when he was received aboard USS LCT (6) Group 103 and July 2, 
1945, when hostilities ceased on Okinawa, including the 
period of temporary duty and transportation aboard LST 1102.  
Appropriate action to assist the veteran in this case 
includes obtaining historical accounts from U.S. Army and 
Joint Services Records Research Center (RRC)of the activities 
of LCT (6) Group 103 from April 21 to 16, 1945, and of LST 
1102 from May 16 to July 2, 1945.

The veteran's claim for service connection for hypertension 
and this appeal, based on his substantive appeal, includes 
his assertion that PTSD has caused hypertension.  VA's 
September 2004 duty to assist letter included notice of the 
information and evidence necessary to substantiate a claim 
for secondary service connection, the December 2004 rating 
decision and the April 2005 statement of the case (SOC) did 
not address secondary service connection.  The matter of 
service connection for hypertension secondary to PTSD is not 
ripe until the PTSD claim is settled.  Conservation of 
judicial resources favors deferring appellate action on the 
claim for service connection for hypertension on the direct 
service connection theory until all aspects of the claim are 
ready for final resolution.

Accordingly, the case is REMANDED for the following action:

1.  Review the file and prepare a summary 
of the veteran's claimed stressors, to 
include all of the stressors discussed in 
the body of this REMAND.  The summary and 
all associated documents should be sent to 
U.S. Armed Services Center for Research of 
Unit Records and/or any other appropriate 
source.  Any information that might 
corroborate the veteran's alleged in-
service stressors should be requested.  
Specifically, request the CRR to provide 
Naval histories showing the activities of 
USS LCT (6) Group 103 during April and May 
1945, and of USS LST 1102 during May, 
June, and July 1945.

2.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are verified, 
schedule him for a complete and thorough 
VA psychiatric examination.

Prior to conducting the examination, the 
examiner should be given a copy of this 
remand and the veteran's claims folder and 
should review the veteran's medical 
history.  The diagnosis should be in 
accordance with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders-IV (DSM-IV).  
All necessary special studies or tests are 
to be accomplished.

The examiner must express an opinion as to 
whether the veteran meets the criteria for 
PTSD contained in DSM- IV, and if he meets 
such criteria, whether PTSD can be related 
to the stressor or stressors reported by 
the veteran and established as having 
occurred during the veteran's active 
service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Readjudicate the claims at issue, 
including application of 38 C.F.R. 
§ 3.310, as amended, 71 Fed. Reg. 52747 
(Sep. 7, 2006), to the claim for secondary 
service connection for hypertension.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


